           Case 1:18-cv-05920-KPF Document 80 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------X
                                                         :
VLADIMIR JEANTY,                                         : Index No.: 18 Civ. 5920 (KPF)
                                                         :
                           Plaintiff,                    :
                                                         :
          v.                                             : ORDER AS TO LIABILITY
                                                         :
THE CITY OF NEW YORK, JANELLE                            :
KELLY, ANTOINETTE JEAN-LOUIS,                            :
JULIA AGREST, RYAN WANTTAJA, and :
JOHN AND JANE DOES 1-10,                                 :

                           Defendants.
---------------------------------------------------------X

        KATHERINE POLK FAILLA, District Judge:

        On April 27, 2020, Plaintiff and Defendants jointly submitted a STIPULATION AS TO

LIABILITY AND PROPOSED ORDER, attached hereto as Exhibit A (the “Stipulation”).

        As set forth in the Stipulation (1) THE CITY OF NEW YORK admits (a) liability as to

Plaintiff’s claim for violation of his constitutional rights under the Equal Protection Clause of the

Fourteenth Amendment and (b) that the City is liable as a municipality for violation of Plaintiff’s

constitutional rights under 42 U.S.C § 1983; and (2) Plaintiff agrees to voluntarily dismiss with

prejudice: (a) all claims against Defendants JANELLE KELLY, ANTOINETTE JEAN-LOUIS,

JULIA AGREST, RYAN WANTTAJA, and JOHN AND JANE DOES 1-10 and (b) his claims

for negligence and negligent infliction of emotional distress against all Defendants.

        It is hereby ORDERED that all claims asserted in the Second Amended Complaint against

Defendants JANELLE KELLY, ANTOINETTE JEAN-LOUIS, JULIA AGREST, RYAN

WANTTAJA, and JOHN AND JANE DOES 1-10 are dismissed with prejudice.
          Case 1:18-cv-05920-KPF Document 80 Filed 04/29/20 Page 2 of 2



       It is further ORDERED that Plaintiff’s claims for negligence and negligent infliction of

emotional distress asserted in the Second Amended Complaint are dismissed with prejudice.

       It is further ORDERED that Defendant CITY OF NEW YORK is (a) liable to Plaintiff for

the violation of Plaintiff’s constitutional rights under the Equal Protection Clause of the Fourteenth

Amendment in an amount to be determined at trial and (b) liable as a municipality for violation of

Plaintiff’s constitutional rights under 42 U.S.C § 1983 in an amount to be determined at trial. Any

defenses that may be asserted by Defendant CITY OF NEW YORK as to damages, attorneys’ fees,

costs, or disbursement are expressly preserved.

       It is further ORDERED that the remaining Parties will appear for a scheduling

conference on May 28, 2020 at 10:00 a.m. to schedule a trial on damages.

       Nothing in this Order shall waive, modify, alter or affect any of Plaintiff’s rights or claims

in Jeanty v. City of New York, et al., Index No. 152280/2018 (N.Y. Sup. Ct. filed 2018), which

are expressly preserved in the Stipulation.

       Nothing in this Order shall waive, modify, alter or affect any of Defendants’ defenses that

have been or will be raised in Jeanty v. City of New York, et al., Index No. 152280/2018 (N.Y.

Sup. Ct. filed 2018), which are expressly preserved in the Stipulation.

       SO ORDERED.

Dated: New York, New York
       April 28, 2020



                                                  By:
                                                             KATHERINE POLK FAILLA
                                                              United States District Judge




                                                   2
